Title: To George Washington from Thomas Johnson, Jr., 30 May 1782
From: Johnson, Thomas, Jr.
To: Washington, George


                        
                            May it please your Excellency
                            Newbury 30 May 1782
                        
                         To indulge me while I say
                        That in the month of March 1781 I was taken a prisoner as set forth in my narrative, continued in Canada
                            untill Sept. when I obtained liberty to return home on Parole which I could effect only by engaging to carry on a
                            Correspondance with them. This was my view to get what intelligence I was able respecting their plans and movements—And in
                            hopes to be exchanged I might be able in a regular way to have given some importance intelligence. Have taken such
                            measures as appeared most likely to effect the same—but as these have hitherto failed, I find the season so far advanced
                            as not to Admit of farther delay, without acquainting your Excellency.
                        The proposed plans of the Enemy the last Champaign frustrated for want of provisions, They determined to
                            pursue this Spring as early as possible—To that End have used their most unwearied Endeavors with Vermont to prepare the
                            way—which they have in a very great & incredible Degree brot to pass, and is daily increasing—and unless some
                            speedy stop can be put to it I dread the Consequences.
                        Entreat your Excellency—That if possible by a regular Exchange, I may be enabled to give all the intelligence
                            in my power without hazzarding my Character which Otherwise I am determined to do at the risque of my Honor—My All—and
                            perhaps to the great Injury of hundreds of poor prisoners now in their hands—Having had Experience—Am grieved—To think of
                            their Situation.
                        This infernal plan of Treachery with Vermont (as I often heard in Canada) was contrived before Ethane Allen
                            left the Brittish, and he was engaged on their Side. It ran thro the Country like a Torrent from New York to Canada and
                            the present temper of Vermont is piece of the Same.
                        Were the people in general, upon the Grants, this Side the mountains to Declare for New Hampshire (or New
                            York) it would be Contrary to the Agreement of their leading men—and unless protected by your Excellency, the Innocent
                            with the Guilty, would Share a miserable Fate.
                        This part of the Country being sold by a few designing men—of which a large number are very jealous—Yet but a
                            Small number have by me their informer or otherwise got the Certainty puts the Inhabitants in a most disagreeable
                            Situation—They are desirous of declaring for New Hampshire, many of their leaders earnestly dissuading them against
                            it—keeps us in a tumult, untill I fear the Enemy will get so great advantage as to raise their Standard to the destruction
                            of this part of the Country—They keep their Spies constantly in this quarter without molestation, and know every movement
                            & transmit the same directly to Canada and when matters take a turn Contrary to their minds, we are miserably
                            exposed to their Severest Resentment.
                        I am entirely devoted to your Excellency’s pleasure—Should my past Conduct meet your Excellency’s
                            approbation, my highest ambition will be satisfied—if not deal with me as your wisdom shall dictate—I most earnestly
                            entreat your Excellency to meditate a moment on my critical and perplexing Situation as well as that of this part of the
                            Country, and that I may receive by Capt. Bayley the Bearer who will be able to give further information—Your Excellencys
                            pleasure in this affair. And beg leave to Subscribe myself your Excellencys most Sincere & most devoted Servant
                        
                            Thos Johnson
                        
                    